Citation Nr: 0915580	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a rash on both 
hands.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for sexual impotence.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to an effective date earlier than January 1, 
1996, for the award of a 60 percent disability evaluation for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

In December 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issues of entitlement to service connection for 
headaches, a bilateral foot condition, and PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
diagnosis involving a rash on the Veteran's hands.

2.  The Veteran's impotence was not incurred in service, is 
not shown to be causally or etiologically related to service, 
and is not shown to have been caused by in-service herbicide 
exposure.

3.  An unappealed December 1989 rating decision denied a 
claim of entitlement to service connection for the Veteran's 
lumbar spine disability.

4.  On May 6, 1991, the RO received the Veteran's claim to 
reopen his previously denied claim for service connection for 
a lumbar spine disability; service connection was ultimately 
granted in a September 1997 Board decision, and the 
implementing rating decision in October 1997 assigned a 10 
percent rating as of May 6, 1991.

5. The Veteran appealed the initial 10 percent rating 
assigned for his lumbar spine disability; subsequent rating 
decisions ultimately created staged ratings of 20 percent 
from November 16, 1994, and 60 percent as of January 1, 1996.

6.  A February 2003 rating decision assigned the 60 percent 
rating as of January 1, 1996 as this was the date the RO 
determined the Veteran's symptoms worsened and entitlement 
arose.

7.  A review of the evidence shows that the neurological 
manifestations of the Veteran's back disability appear to 
have begun as of November 20, 1991; specifically, sciatic 
neuropathy with characteristic pain and neurological 
symptomatology was shown as of this date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rash involving 
the Veteran's hands have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).



2.  The criteria for service connection for impotence have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for an effective date prior to January 1, 
1996, for the award of a 60 percent rating for the Veteran's 
lumbar spine disability have been met. 38 U.S.C.A. §§ 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

At the outset, the Veteran has contended that the rash on his 
hands and his impotence was incurred as a result of exposure 
to herbicides, and that service connection should be granted 
as the Veteran served Vietnam and was exposed to Agent Orange 
and other herbicides.  

The law provides that the Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes colitis or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutaneous tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchitis, laryngitis or trachea) and soft 
tissue sarcomas, other than osteosarcoma, chondrosarcoma 
Kaposi's sarcoma, or mesothelioma. 38 C.F.R. § 3.309(e). 

Here, the Board finds that service connection cannot be 
awarded on a presumptive basis for either the Veteran's 
unspecified rash on his hands or impotence because these 
conditions are not included in the enumerated list of 
diseases eligible for presumptive service connection as due 
to herbicide exposure.  38 C.F.R. §3.309(e). The Board notes 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  

A.	Rash on Hands
As noted above, service connection requires evidence of, (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Here, while 
the medical evidence has been thoroughly reviewed, a current 
diagnosis pertaining to a rash on the Veteran's hands is not 
documented.  It is clear that the Veteran has been diagnosed 
with a skin condition on his feet, but the record contains no 
diagnosis involving the hands.  To the contrary, VA treatment 
notes, including an August 2007 note, indicate "no lesions" 
and "no rash" on the Veteran's skin.  As such, Board simply 
cannot find the Veteran meets the first requirement of 
service connection for.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Further discussion of the remaining requirements 
for service connection is not warranted and the Veteran's 
claims must be denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has a rash on 
his hands that is related to service.  However, the Veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion on this matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

The Board notes that no VA medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which does not reflect the existence of a current diagnosis 
involving a rash on the hands, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-
service treatment records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case as there 
were no rash-related complaints in service and there is no 
current diagnosis of a skin disorder of the hands.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons, the Veteran's claim for service 
connection for a rash on the hands is denied.

B.	Impotence
As for the Veteran's claim of impotence, there is evidence of 
a current diagnosis.  A May 2008 VA treatment note, for 
example, contains a diagnosis of erectile dysfunction.  
However, the Board cannot find that the Veteran's erectile 
dysfunction was incurred in or aggravated by active service, 
and there are no nexus opinions pertaining to this condition 
in the claims file.  The Veteran's entrance or separation 
examinations do not indicate any abnormalities in this 
regard, and his treatment records from service are devoid of 
complaints or diagnoses pertaining to his sexual functioning.  
For all of these reasons, the Veteran's claim must be denied.  

In reaching this decision the Board considered the Veteran's 
contention that he suffers from impotence that is related to 
service.  However, the Veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard as to whether there is a medical connection 
between a current diagnosis of impotence and service. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further finds that although a VA examination has not been 
conducted, one is not warranted under the standards of 
McLendon, as set forth above.  In the absence of 
corroborating evidence establishing in-service incurrence, a 
current examination could do no more than speculate that the 
Veteran's currently diagnosed erectile dysfunction is related 
to service based on the Veteran's unsubstantiated account of 
service events.  For all of these reasons service connection 
is denied.



Earlier Effective Date Claim
The Veteran initially sought service connection for his 
lumbar spine disability in September 1989.  The claim was 
denied in a rating decision of December 1989.  The Veteran 
was sent notice of this rating decision and of his appellate 
rights in January 1990, did not appeal, and the decision 
became final.  See 38 U.S.C.A. § 7105.  At the outset, the 
Board notes the effect of that finality is to preclude an 
award of an effective date prior to January 1990.  The 
Veteran has not raised any claim of clear and unmistakable 
error (CUE) such as to challenge the finality of this 
determination.

The Veteran submitted an application to reopen service 
connection for his lumbar spine disability that was received 
on May 6, 1991.  Service connection was denied by the RO in a 
December 1991 rating decision.  An appeal was perfected and 
the matter came before the Board in September 1997.  At that 
time, service connection for a lumbar spine disability was 
granted.  A subsequent October 1997 rating action implemented 
the award, with the RO assigning a 10 percent rating 
effective May 6, 1991.  A short time later, in an August 1998 
rating decision the RO staged the rating and added a 40 
percent evaluation as of March 1997.  The Veteran disputed 
the initial rating assigned, and his notice of disagreement 
was received in August 1998.

In a September 1998 rating decision the disability evaluation 
was again increased to 60 percent, effective from August 
1998.  In February 1999, the Veteran expressed disagreement 
with the effective date assigned for the 60 percent rating. 
Specifically, it was contended that the appropriate effective 
date was May 6, 1991, the date that he first filed a claim of 
entitlement to service connection for the lumbar spine 
disability or alternatively, 1968, when he separation from 
active duty.  A statement of the case was issued in January 
2000 and the appeal was perfected in March 2000.  

The matter arrived at the Board in January 2001 and was 
remanded for additional development.  In February 2003, the 
RO awarded the Veteran a 60 percent rating from January 1, 
1996, which appears to be the date the RO determined the 
Veteran's symptoms worsened and entitlement arose because the 
Veteran was awarded Social Security disability benefits as of 
this date.  In a February 2005 rating decision, the staged 
ratings for the disability were redefined; a 10 percent 
evaluation was awarded from May 6, 1991, a 20 percent 
evaluation was awarded from November 16, 1994, and the 60 
percent evaluation was continued from January 1, 1996.  As 
noted above, the Veteran now seeks an earlier effective date 
for the 60 percent rating that has been assigned.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2009).

Based on the procedural history detailed above, it is 
determined that the appropriate claim date is May 6, 1991.  
Indeed, this was the original claim from which the initial 
rating was ultimately granted, and the Veteran timely 
appealed that initial rating.  

While the RO found that the Veteran's disability increased to 
60 percent disabling as of January 1, 1996, the question 
before the Board is whether it is factually ascertainable 
that an increase in disability occurred within a year prior 
to the date of the receipt of the claim, that is, within a 
year prior to May 6, 1991.  If there is no ascertainable 
increase in disability within a year prior to the date of the 
receipt of the claim, the effective date will be the later of 
the date of increase in disability or the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2).

The Veteran's lumbar spine has been rated under Diagnostic 
Code 5293, the code for intervertebral disc syndrome.  Under 
the rating criteria in effect at the time the claim was 
received, a 60 percent evaluation was warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Here, there is no evidence which establishes that the Veteran 
was entitled to a 60 percent evaluation in the year prior to 
May 1, 1991.  Indeed, there is no medical evidence at all of 
record dated between May 1, 1990 and May 1, 1991.

As there was no ascertainable increase in disability within a 
year prior to the date of the receipt of the informal claim, 
the next question before the Board is when the Veteran's 
increase in disability became factually ascertainable.

The increase in disability became factually ascertainable as 
of November 20, 1991.  A VA treatment note of this date 
indicated the Veteran was suffering from radiating back pain.  
There was evidence of a herniated disc.  Neurological 
symptomatology, including an abnormal straight leg raise 
test, was present.  Indeed, shortly thereafter, upon a 
December 1991 neurosurgical consultation, the Veteran was 
diagnosed with sciatica of the lower extremities.  The 
medical record that follows confirms the existence of 
pronounced intervertebral disc syndrome.  Prior to November 
20, 1991, however, the neurological symptomatology required 
for the 60 percent rating was not present.  For example, in 
an October 1991 VA treatment note, no paraspinal muscle 
spasms were found, the Veteran displayed normal muscle 
strength, his reflexes were intact, his sensory functioning 
was intact, and his bowel and bladder were continent.  A July 
1991 VA treatment record showed normal muscle strength, a 
normal strait leg raise test, no sacroiliac pain, and no 
muscle atrophy.  A separate July 1991 VA x-ray showed normal 
intervertebral spaces and no major abnormalities were noted.

As the increase in disability became factually ascertainable 
as of November 20, 1991, which is after the date of claim, 
November 20, 1991 is the proper effective date.  There are no 
communications from the Veteran dated prior to November 20, 
1991 that may be construed as either a formal or informal 
claim for an increased rating.  Indeed, the only 
communications from the Veteran received prior to November 
20, 1991, are the May 6, 1991 claim at bar and the September 
1989 claim for service connection.  Because a final decision 
was rendered on the September 1989 claim, this document 
cannot serve as an earlier claim for an increased rating.

The Veteran is entitled to an earlier effective date of 
November 20, 1991, but no earlier, for the assignment of a 60 
percent evaluation for his lumbar spine disability. The 
benefit-of-the-doubt rule has been considered in making this 
decision. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the earlier effective date claim, the Board 
acknowledges that the Veteran was not provided with section 
5103(a) notice.  Despite this, the Board finds no prejudice 
in proceeding with the issuance of a final decision, and 
further finds that any error in not providing a single notice 
covering all content requirements was, at most, harmless.  
See 38 C.F.R. § 20.1102 (2007); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was subsequently provided with 
content-complying notice concerning the effective date issue 
and given adequate opportunity to provide evidence and 
argument by the Dingess letter of June 2008.
        	
Additionally, the purpose of § 5103(a) notice has been met 
when a claim for service connection is granted and a 
disability rating and effective date are assigned, because 
the claim has been substantiated.  As the Veteran's claim for 
service connection for his lumbar spine disability was more 
than substantiated, the purpose of 38 U.S.C.A. § 5103(a) 
notice had been served.  See Dingess v. Nicholson, 19 
Vet.App. 473 (2006).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  
With regard to the remaining claims, the Board finds that the 
content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in July 2001, August 
2003, and June 2008 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The letter of June 2008 specifically provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
	
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  Indeed, in December 2008 the Veteran 
indicated he has no additional evidence to submit.  As 
previously discussed, a VA medical opinion for the service 
connection claims at bar has been deemed unnecessary in this 
case.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for a rash on both hands is denied.

Service connection for impotence is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an earlier effective date of November 20, 
1991, for the award of a 60 percent disability rating for the 
Veteran's lumbar spine disability is granted. 


REMAND

Since the time of the Board's last remand new evidence has 
been associated with the claims file regarding the Veteran's 
claims for entitlement to service connection for headaches, a 
bilateral foot condition, and PTSD.  This evidence 
establishes the need for further development on these claims.

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
headaches, bilateral foot condition, and PTSD.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

As for the Veteran's headaches, recent medical evidence 
establishes a current diagnosis of migraine headaches, 
documented, for example, in a September 2007 VA treatment 
note.  A November 2007 optomological examination further 
determined the headaches are "not visually related."  An 
August 2008 VA treatment record noted the headaches have 
occurred "since Vietnam."  A review of the Veteran's 
service treatment records reveals the Veteran complained of 
frequent or severe headaches, as well as dizziness at the 
time of his separation from service.  A May 1969 service 
treatment note also documented the Veteran's complaints of 
dizziness.  A VA examination is necessary to determine 
whether there is any relationship between the Veteran's 
current condition and service.

As for the Veteran's bilateral foot condition, the Veteran 
has referred to the condition as "jungle rot."  He has been 
currently diagnosed, in a December 2007 VA treatment note for 
example, with chronic tinea pedis.  While the Veteran's 
service treatment records are devoid of this diagnosis, a 
July 1992 treatment record notes that the Veteran's "rash 
and shedding skin problems" started in Vietnam.  As such, a 
VA examination is necessary to determine whether there is any 
relationship between the Veteran's current condition and 
service.

As for the Veteran's claim for PTSD, recent medical evidence 
reveals a current diagnosis of this condition.  For example, 
a September 2007 VA treatment note contains a diagnosis of 
"post traumatic stress disorder, delayed type."  A June 
2006 VA treatment note contains the following impression, 
"Ptsd, combat, Vietnam."  The Veteran's DD214 Form shows 
that he is a combat Veteran as he has been awarded the combat 
infantry badge.  The Board notes that if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  At the 
August 2007 hearing the Veteran contended that around January 
1970 he was witness to a friendly fire accident in which a 
soldier was killed while they were in the first and ninth 
infantry unit of the First Cavalry.  The Veteran also 
testified that between August and December of 1969 a fellow 
look-out soldier was killed.  The Veteran testified that 
these events occurred in Quan Loi near the Cambodian border.  
He has also provided general statements concerning the effect 
of witnessing shootings during combat.

A review of the file reveals that no nexus opinion has been 
obtained for this claim.  As such, a VA examination is 
necessary to determine whether there is any link between the 
Veteran's current PTSD and his combat service.  

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of the atrophy 
of the following conditions:
a.	migraine headaches
b.	chronic tinea pedis

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service, including to 
herbicide exposure.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  Schedule the Veteran for a VA PTSD 
examination with an appropriate 
specialist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed combat 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the Veteran has PTSD based upon his 
combat stressors, or any other 
psychiatric disorder related to his 
military service. A complete rationale 
should be provided for any opinion or 
conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


